DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 11, 16, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,844,013 to Kenndoff et al.
Regarding Claim 1.  Kenndoff et al. teaches a foam prepared by foaming and reacting a mixture comprising a polyhydroxyl compound/polyol; a polyisocyanate, i.e. a compound having multiple isocyanate groups; and a superabsorber (Column 8, Lines 10 – 18; and Column 8, Line 63 – Column 9, Line 35).  The superabsorber is most preferably a sodium polyacrylate polymer (Column 7, Lines 30 – 34), which is set forth as a suitable hydrophilic polymer in Paragraph 0040 of the PG-PUB of the instant application.  Kenndoff et al. teaches all of the starting materials used are preferably anhydrous (Column 8, Lines 5 – 7) and thus a superabsorber/hydrophilic polymer containing roughly zero mass percent water is readily envisioned from the reference disclosure.
Regarding Claims 2, 3, 5 – 7 and 19.  Kenndoff et al. teaches the foam of Claim 1 but does not expressly teach the surfaces of the foam solate after water absorption.  Kenndoff et al. is also silent regarding its water release rate, expansion rate, tackiness of its surfaces, and water absorption rate.  Additionally, Kenndoff et al. does not expressly characterize the foam material as hemostatic.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Kenndoff et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foaming having each of the instantly claimed properties, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 8.  Kenndoff et al. teaches the foam of Claim 1 wherein the mixture comprises preferably 50 to 70% by weight of the polyhydroxyl/polyol compound; 2 to 25% by weight of the polyisocyanate; and 5 to 40% by weight of the superabsorber/hydrophilic polymer (Column 8, Lines 24 – 27).
Regarding Claim 9.  Kenndoff et al. teaches the foam of Claim 1 wherein the mixture may further comprise substances with antimicrobial activity and those which promote blood flow (Column 7, Lines 14 – 20), i.e. bioactive substances.
Regarding Claims 10 and 20.  Kenndoff et al. teaches the foam of Claim 1 wherein the foam may have a thickness of up to 3 mm (Column 19, Lines 17 – 20).
Regarding Claim 11.  Kenndoff et al. teaches the foam of Claim 1 wherein an exemplified preferred polyol has an OH number of 30 (Column 5, Line 64 – Column 6, Line 5).  Using this reported OH number, the polyol can be calculated to have an OH equivalent weight of roughly 1558.  Kenndoff et al. further teaches diphenylmethane diisocyanate (MDI) as a suitable isocyanate (Column 5, Lines 39 – 44), which has an equivalent weight of 125.
Regarding Claim 16.  Kenndoff et al. teaches a wound dressing comprising the foam of Claim 1 (Column 10, Lines 60 – 65).
Regarding Claim 18.  Kenndoff et al. teaches the foam of Claim 1 has adhesive properties to skin (Column 9, Lines 45 – 50).

Claims 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,844,013 to Kenndoff et al.
Regarding Claim 12.  Kenndoff et al. teaches a composition for a foam  comprising a polyhydroxyl compound/polyol; a polyisocyanate, i.e. a compound having multiple isocyanate groups; and a superabsorber (Column 8, Lines 10 – 18; and Column 8, Line 63 – Column 9, Line 35).  The superabsorber is most preferably a sodium polyacrylate polymer (Column 7, Lines 30 – 34), which is set forth as a suitable hydrophilic polymer in Paragraph 0040 of the PG-PUB of the instant application.  Kenndoff et al. teaches all of the starting materials used are preferably anhydrous (Column 8, Lines 5 – 7) and thus a superabsorber/hydrophilic polymer containing roughly zero mass percent water is readily envisioned from the reference disclosure.
Regarding Claim 13.  Kenndoff et al. teaches the composition for a foam of Claim 12 wherein the mixture comprises preferably 50 to 70% by weight of the polyhydroxyl/polyol compound; 2 to 25% by weight of the polyisocyanate; and 5 to 40% by weight of the superabsorber/hydrophilic polymer (Column 8, Lines 24 – 27).
Regarding Claim 15.  Kenndoff et al. teaches the composition for a foam of Claim 12 wherein an exemplified preferred polyol has an OH number of 30 (Column 5, Line 64 – Column 6, Line 5).  Using this reported OH number, the polyol can be calculated to have an OH equivalent weight of roughly 1558.  Kenndoff et al. further teaches diphenylmethane diisocyanate (MDI) as a suitable isocyanate (Column 5, Lines 39 – 44), which has an equivalent weight of 125.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,844,013 to Kenndoff et al., as applied to Claim 1 above.
Regarding Claim 4.  Kenndoff et al. teaches the foam of Claim 1 wherein all starting materials are preferred to have a low water content (Column 8, Lines 5 – 10).  Though Kenndoff et al. does not expressly teach this water content to be in the range of 10 to 20.5 mass% of the superabsorber/hydrophilic polymer, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,844,013 to Kenndoff et al., as applied to Claim 12 above.
Regarding Claim 14.  Kenndoff et al. teaches the composition for a foam of Claim 12.  Though Kenndoff et al. does not expressly teach this water content to be in the range of 10 to 20.5 mass% of the superabsorber/hydrophilic polymer, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,844,013 to Kenndoff et al., as applied to Claim 1 above, and further in view of GB 2 277 031 to Raper.
	Regarding Claim 17.  Kenndoff et al. teaches the foam of Claim 1 may be incorporated as an adhesive or protective material in various medical articles (Column 10, Lines 60 – 67) but not specifically as a skin protector for an ostomy appliance.  However, Raper teaches the concept of preparing ostomy bags which are provided with an adhesive disc comprising an erosion-resistant material which may be a polyurethane foam (Page 2, Last Paragraph – Page 3, Paragraph 2).  The adhesive is specifically selected to be compatible with human skin and not cause irritation and undue discomfort (see paragraph spanning Pages 1 – 2), i.e. to protect the skin.  Kenndoff et al. and Raper are analogous art as they are from the same field of endeavor, medical devices comprising polymer foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the polyurethane foam of Kenndoff et al. in an ostomy appliance as taught by Raper.  The motivation would have been that the foams of Kenndoff et al. are suitable for medical applications, including those which direct contact with skin and wounds are required, and provide advantages such as an ability to optimize their adhesive and absorption properties (Column 2, Lines 32 – 38).

Claims 1 – 8, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy.
Regarding Claims 1 and 4.  Kennedy teaches a foam prepared by foaming and reacting a mixture comprising a polyether polyol, a polymeric isocyanate, and a solution/syrup of an untreated carbohydrate such as cornstarch (Column 2, Lines 34 – 44).  Corn starch is set forth as a suitable hydrophilic polymer in Paragraph 0038 of the PG-PUB of the instant application.  
The total amount of water used in the syrup may be as low as 1 part of water to four parts of syrup, all parts by weight (Column 2, Lines 36 – 40).  The amount of water in  the hydrophilic polymer/syrup may then be calculated to be as low as 20 mass percent.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Regarding Claims 2, 3, 5 – 7 and 19.  Kennedy teaches the foam of Claim 1 but does not expressly teach the surfaces of the foam solate after water absorption.  Kennedy is also silent regarding its water release rate, expansion rate, tackiness of its surfaces, and water absorption rate.  Additionally, Kennedy does not expressly characterize the foam material as hemostatic.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Kennedy teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foaming having each of the instantly claimed properties, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 8.  Kennedy teaches the foam of Claim 1.  The preferred ratio of isocyanate, polyol and carbohydrate syrup mix is a 1:1:1 weight ratio (Column 5, Lines 10 – 15), corresponding to 33 mass% of each.  The Office recognizes that the amount of isocyanate lies just outside the claimed range.  However, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  Moreover, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding Claims 10 and 20.  Kennedy teaches the foam of Claim 1 but is silent with respect to its thickness.  However, simply modifying the dimensions of Kennedy does not constitute a patentable distinction, in absence of the demonstration of criticality over the entire claimed thickness range.  See MPEP 2144.04(IV) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy.
Regarding Claims 12 and 14.  Kennedy teaches a composition for a foam comprising a polyether polyol, a polymeric isocyanate, and a solution/syrup of an untreated carbohydrate such as cornstarch (Column 2, Lines 34 – 44).  Corn starch is set forth as a suitable hydrophilic polymer in Paragraph 0038 of the PG-PUB of the instant application.  
The total amount of water used in the syrup may be as low as 1 part of water to four parts of syrup, all parts by weight (Column 2, Lines 36 – 40).  The amount of water in  the hydrophilic polymer/syrup may then be calculated to be as low as 20 mass percent.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Regarding Claim 13.  Kennedy teaches the composition for a foam according to Claim 12.  The preferred ratio of isocyanate, polyol and carbohydrate syrup mix is a 1:1:1 weight ratio (Column 5, Lines 10 – 15), corresponding to 33 mass% of each.  The Office recognizes that the amount of isocyanate lies just outside the claimed range.  However, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  Moreover, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.  
A) Applicant argues that Kennedy fails to explicitly address the limitations added to claim 1 and the hydrophilic polymer used in Example 2 would comprises an amount of water outside the newly claimed range.  
However, in light of the amendment to Claim 1, Claim 1 is rejected under 35 U.S.C. 103 in view of Kennedy and Example 2 is no longer relied upon to reject the claim.  The present rejection instead refers to Column 2, Lines 36 – 40 of Kennedy, in which it is described that the total amount of water used in the syrup may be as low as 1 part of water to four parts of syrup, all parts by weight (Column 2, Lines 36 – 40).  The amount of water in Kennedy the hydrophilic polymer/syrup may then be calculated to be as low as 20 mass percent.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
B) Applicant’s arguments with respect the recited features being critical for the intended utilities are noted.  However, once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) Per above, Kennedy teaches an amount of water in the hydrophilic polymer which overlaps with the instantly claimed range.  The fact, then, that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
C) Applicant argues that Kenndoff does not teach or otherwise suggest any features related to the water mass% in the hydrophilic polymer.  However, Kenndoff teaches all of the starting materials used are preferably anhydrous (Column 8, Lines 5 – 7) and thus a superabsorber/hydrophilic polymer containing roughly zero mass percent water is readily envisioned from the reference disclosure.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764